           Case 1:20-cv-04041-ALC Document 15 Filed 07/17/20 Page 1 of 1



                                                         USDCSDNY
UNITED STATES DISTRICT COURT                             DOCUMEN
                                                                 i
SOUTHERN DISTRICT OF NEW YORK                            ELECTRON CALLy FILED
--------------------------------X                        DOC#:
                                                         DATE FILED: July 17, 2020
ADMIRAL INSURANCE CO.,

                 Plaintiff,
                                                               20-cv-04041(ALC)

                     - against -                               ORDER


NIAGARA TRANSFORMER CORP.,

                  Defendant.
---------------------------------X

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Plaintiff’s letter dated July 17, 2020. ECF No. 14. Defendant is

ORDERED to respond to Plaintiff’s letter proposing a cross-motion, ECF No. 12, by July 21,

2020. Thereafter the Court will grant or deny Plaintiff’s request for pre-motion conference. If the

Court grants leave for Plaintiff to file its cross-motion, Plaintiff will be ordered to follow the same

briefing schedule set forth in the Court’s recent Order, ECF No. 13.

SO ORDERED:

Dated: New York, New York
       July 17, 2020



                                               _________________________________
                                               Andrew L. Carter, Jr.
                                               United States District Judge
